DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to claims 1 and 8 has been withdrawn in light of the current amendments to the claims.
Applicant’s arguments, see pages 7-9, with respect to the rejection(s) of claim(s) 1-6 and 8-12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Takemoto does not disclose the radial portions of the seat facing portion including a portion located on an inner peripheral side of the recessed portion, and a portion located on an outer peripheral side of the recessed portion. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (JP 2015-152274 A) in view of Strait (US Patent Number 5,706,847).
Regarding claims 1 and 13, Takemoto discloses an attachment structure of a glow plug with a combustion pressure sensor, in which the glow plug with the combustion pressure sensor is configured to be attached to an internal combustion engine, 
wherein:
the internal combustion engine (9) comprises a combustion chamber (90) and a plug hole (911 representing the inner wall surface of the plug hole) communicating with the combustion chamber, 
the plug hole has an inner wall surface, and the inner wall surface of the plug hole is formed with an internal thread portion (910) and a seat portion (912) located closer to the combustion chamber than the internal thread portion thereto, the seat portion protruding inward of the plug hole [0028, as shown in Figures 1A-1C and 3], 
the seat portion has a tapered seat surface inclined to inwardly taper toward the combustion chamber [0028, as shown in Figures 1A-1C and 3], 
the glow plug with the combustion pressure sensor comprises: 
a cylindrical housing (30) that is fixable to the plug hole [0045];
a glow heater (10) that is held in the housing and protrudes toward the combustion chamber;
a load transfer member (4) that is disposed inside the housing and transfers compression strain as a pressure, the compression strain being generated in the housing due to generation of a combustion pressure in the combustion chamber [0030]; and 
a pressure detector (5) that detects the pressure received from the load transfer member,
the housing comprises: 
an external thread portion (32) screwed to the internal thread portion of the plug hole; 
and a seat facing portion (200) formed on a tip side of the housing relative to the external thread and facing the seat portion of the plug hole in an axial direction, 
the seat facing portion has a tapered contact surface in surface contact with the tapered seat surface [as shown in Figures 1A-1C, 2A and 3], and 
a recessed portion is formed in a radial portion of at least one of the seat facing portion and the seat portion, and is axially recessed to be in non-contact with the seat portion or the seat facing portion, and is formed annularly about a central axis of the housing [0028, as shown in Figure 1C the recessed portion is formed in the seat facing portion].
Takemoto further discloses wherein the tapered contact surface is formed at each of a plurality of radial portions of the seat facing portion [as shown in Figures 1A-1C], but does not disclose the radial portions of the seat facing portion including a portion located on an inner peripheral side of the recessed portion, and a portion located on an outer peripheral side of the recessed portion. 
	Strait discloses a tapered contact surface (21) formed at each of a plurality of radial portions of a seat facing portion (9), the radial portions of the seat facing portion including a portion located on an inner peripheral side of a recessed portion (in which metal split spring ring 28 is inserted), and a portion located on an outer peripheral side of the recessed portion (as shown in Figures 1-2), wherein: 
the recessed portion is formed in the seat portion (as shown in Figures 1-2); and
the recessed portion has an inner peripheral wall surface and an outer peripheral wall surface that are parallel to the axial direction (as shown in Figures 1-2). 
	Strait teaches that the recessed portion is used to receive and retain the metal slit spring ring 28 of the type well known in the art (Col. 3, lines 30-34). Strait teaches that this ring in its relaxed state has a relaxed inner diameter that is less than the outside diameter of the plug against which it impinges when the plug is inserted against the seat portion (Col. 3, lines 34-40). Strait teaches that this arrangement locks the plug securely in place against combustion forces while providing gas pressure sealing (Col.  3, lines 24-29). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the recessed portion disclosed by Strait with the plug disclosed by Takemoto in order to accommodate the spring rings of the type known in the art to secure the plug against the force of combustion while providing gas pressure sealing. 
Regarding claims 8 and 14, Takemoto discloses a glow plug with a combustion pressure sensor comprising: 
a cylindrical housing (30) that is fixable to a plug hole (911 representing the inner wall surface of the plug hole) communicating with a combustion chamber (90) of an internal combustion engine [0045];
a glow heater (10) that is held in an inside of a tip portion of the housing;
a load transfer member (4) that is disposed inside the housing an transfers compression strain as pressure, the compression strain being generated in the housing due to generation of combustion pressure in the combustion chamber [0030]; and
a pressure detector (5) that detects the pressure received from the load transfer member, 
wherein: 
an internal thread portion (910) and a seat portion (912) are formed in an inner wall surface of the plug hole, the seat portion being located closer to the combustion chamber than the internal thread portion thereto, the seat portion protruding inward of the plug hole [0028, as shown in Figures 1A-1C and 3],
the seat portion has a tapered seat surface inclined to inwardly taper toward the combustion chamber [0028, as shown in Figures 1A-1C and 3], 
the housing comprises: 
an external thread portion (32) screwed to the internal thread portion of the plug hole; 
and a seat facing portion (200) formed on a tip side of the housing relative to the external thread and facing the seat portion of the plug hole in an axial direction, 
the seat facing portion has:
a tapered contact surface in surface contact with the tapered seat surface [as shown in Figures 1A-1C, 2A and 3]; and 
a recessed portion axially recessed to be in non-contact with the seat portion or the seat facing portion [0028, as shown in Figure 1C],
each of the tapered contact surface and the recessed portion being formed annularly about a central axis of the housing [0028, as shown in Figure 1C].
Takemoto further discloses wherein the tapered contact surface is formed at each of a plurality of radial portions of the seat facing portion [as shown in Figures 1A-1C], but does not disclose the radial portions of the seat facing portion including a portion located on an inner peripheral side of the recessed portion, and a portion located on an outer peripheral side of the recessed portion. 
	Strait discloses a tapered contact surface (21) formed at each of a plurality of radial portions of a seat facing portion (9), the radial portions of the seat facing portion including a portion located on an inner peripheral side of a recessed portion (in which metal split spring ring 28 is inserted), and a portion located on an outer peripheral side of the recessed portion (as shown in Figures 1-2), wherein: 
the recessed portion has an inner peripheral wall surface and an outer peripheral wall surface that are parallel to the axial direction (as shown in Figures 1-2). 
	Strait teaches that the recessed portion is used to receive and retain the metal slit spring ring 28 of the type well known in the art (Col. 3, lines 30-34). Strait teaches that this ring in its relaxed state has a relaxed inner diameter that is less than the outside diameter of the plug against which it impinges when the plug is inserted against the seat portion (Col. 3, lines 34-40). Strait teaches that this arrangement locks the plug securely in place against combustion forces while providing gas pressure sealing (Col.  3, lines 24-29). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the recessed portion disclosed by Strait with the plug disclosed by Takemoto in order to accommodate the spring rings of the type known in the art to secure the plug against the force of combustion while providing gas pressure sealing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747